NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


JAMES WITT,                                 )
                                            )
             Appellant,                     )
                                            )
v.                                          )         Case No. 2D16-3689
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed March 28, 2018.

Appeal from the Circuit Court for Polk
County; Glenn T. Shelby, Judge.

Howard L. Dimmig, II, Public Defender,
and Tosha Cohen, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan M. Shanahan,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             James Witt appeals the circuit court's order revoking his probation in case

number 2010-CF-1118 and his resulting sentence. The State has conceded error in

part. We accept the State's concession of error and reverse and remand in part, with
instructions for the circuit court to enter an amended sentence that (1) strikes Mr. Witt's

designation as a habitual felony offender and (2) imposes a corrected $100 cost of

prosecution fee under section 938.27(8), Florida Statutes (2016).

              Additionally, following revocation the circuit court entered a new judgment

in 2010-CF-1118. "Duplicative adjudications of guilt after revocation of probation or

community control are superfluous, are unauthorized, and can cause undue confusion

in future proceedings." Butler v. State, 195 So. 3d 1147, 1148 (Fla. 2d DCA 2016); see

also Pierce v. State, 150 So. 3d 1207, 1208-09 (Fla. 2d DCA 2014). Thus, we reverse

the unauthorized judgment. We affirm the circuit court's order revoking Mr. Witt's

probation and the resulting sentence in all other respects.

              Affirmed in part, reversed in part, and remanded with instructions.


NORTHCUTT, BLACK, and LUCAS, JJ., Concur.




                                            -2-